Citation Nr: 1621557	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for left knee disability. 

2. Entitlement to an initial rating in excess of 10 percent for hepatitis C. 

3. Entitlement to an initial compensable rating for sinusitis.

4. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 2004 to April 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 (hepatitis C, sinusitis, and left knee) and June 2009 (lumbosacral spine) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

The issues of an increased rating for hepatitis C, sinusitis, and degenerative disc disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an initial compensable rating for left knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to an increased initial rating for left knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the April 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of an initial compensable rating for left knee disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  With regard to the issue withdrawn   by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal as to the issues of entitlement to an initial compensable rating for left knee disability is dismissed. 


REMAND

The Veteran was last afforded examinations for his service-connected hepatitis C and sinusitis in May 2009 and for his service-connected degenerative disc disease of the lumbosacral spine in June 2009.  Subsequently, during his April 2015 hearing, the Veteran reported that the symptoms of his conditions had worsened since those examinations.  Accordingly, the Board finds that remand for new VA examinations is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names, addresses,   and approximate dates of treatment of all health care providers who have recently treated him for his hepatitis C, sinusitis, and lumbar spine disability.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates      of those contained in the claims file.  In addition, relevant VA treatment records should be obtained.        If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Then, schedule the Veteran for a VA hepatitis examination to determine the current level of severity  of his service-connected hepatitis C.  The electronic claims file should be made available to and reviewed  by the examiner.  All necessary studies should be performed and all symptomatology associated with     the Veteran's hepatitis C should be reported. 

3. Schedule the Veteran for a VA sinus examination to determine the current level of severity of his service-connected sinusitis.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed and all symptomatology associated with the Veteran's sinusitis should be reported.

4. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral spine disability.  The examiner must review the claims file in conjunction with the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the lumbosacral spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease.

5. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


